CLIME ]IJS FLUE                                                                                        LISA MA I?
 CAROLYN WRIE [I                                                                                  CLERK OF TIlE COERF
                                                                                                     (214)712-3450
Jus I 11.1 S                                              n/’hJA                                LhccIcrk@501.txcuurtS.gOV
  DAVID L. 13R11X}IS
  Mis Y FRANCIS                                            Vt%.                                       GAVEL: [I I JMI’A
  Doiioi ASS, LANG                                                 —                           131]SINLSS AI)MINISFRAIOR
  Li I/AIII.IIl LAM —Mu RS                                                                          (_14) 712—3434
  ROuIu:R I NI. LIII MORE                                              —      -               gnyIcMurnpa’5th.txcourIs.gnv
  I.ANAM\(KS                                        !Coiit’t   of appeals
                                            ffi(tlj itrirt of Lcxa at JaLIa
  ADA 13{OWN
                                                  6(H)COMMI:RUESIRIIL SI’IIE200                      IN II.RNI.I
                                                                                                         -.




  CHAR; SIOOI)AR I
  Huh. WIn 1111111                                     DAI LAS, TEXAS 75202                 wwWfl[Ofl{ IS.GOV!5I1IUOA.ASu’X
  DAVID j. 51111 SUK                                      (214)712-34(H)




                                                       September 30, 2015


               Isreal J. Balderas
               TDCJ No. 1937229
               Stiles Unit
               3060 FM 3514
               Beaumont, Tx. 77705


               RE:     Court of Appeals Number:      05-14-00900-CR
                       Trial Court Case Number:      F-133607-T

               Style: Isreal Jose Balderas

                       The State of Texas


                        I.   The case has been submitted and is pending consideration.

                        2.   The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                             habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                             information.

                        3.   The Court has no record of an appeal on file in the above referenced name or trial
                             court number.

                        4.   Enclosed is a copy of the opinion in your appeal.

                        5.   This Court does not appoint counsel

                        6.   Neither the judges nor the staff of this Court can give legal advice, Therefore, you
                             may wish to contact your attorney; the trial court; or the State Counsel for
                             Offenders, Texas Department of Criminal Justice, P.O. Box 4005, Huntsville, TX,
                             77342 for further information or assistance.
    7.    The Court does not have jurisdiction to compel the trial court to provide you with
          free copies of any of your trial court records. This Court does not provide free
          copies of any documents without prepayment of costs. Our charge is S.l0 per page
          payable in advance by cashier’s check or money order.

    8.    Your case has been set for submission on

    9.    Our records reflect that the

    10.   Enclosed please find the copies you requested.

x   II.   The cost for the copies you requested is ( clerk rec I volume 112 pages, reporter
          records 4 volumes 747 pages, total cost plus shipping $100.90



                                   Respectfully,

                                  Is! Lisa Matz, Clerk of the Court




                                              7